Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
In IA(1), beginning on p. 16 of the Remarks of 04/16/2022, the Applicant alleges that claims 21, 22-40 are not directed to abstract ideas and that they recite additional elements that integrate abstract ideas into a practical application & technological improvements to sports betting/online gambling. In IA(1)(a), beginning on p. 22 of the Remarks of 04/18/2022, the Applicant reproduces the entirety of claim 21 and alleges that the claim as a whole is 'directed to technological improvements in and to, at the very least, on-line sports betting platforms, on-line gaming platforms, and/or on-line gambling platforms, and/or computers utilized therein or therewith'
	The evidence Applicant relies on as support for the argument of a technological improvement, on p. 26 of the Remarks of 04/18/2022, is reproduced from p. 2 lines 2-19 of the specification, which describes that 'game fixing, match fixing, or cheating' are known problems in sports betting and  alleges that 'various sports betting products, services, practices, and technologies currently in use have failed to provide the necessary level, and fair, playing field for all those individuals who desire to engage in /participate in sports betting.'
	Arguments 1-4) pp. 27-28 allege that allowing a user to view or watch a sporting event from a remote location, communicate with others during the sporting event, place bets, be provided with information which levels the playing field, and communicate with other users or individuals is both a "technological solution, and an improvement to technology".
	The Examiner respectfully disagrees with Applicant’s arguments that claim 21 recites practical applications of abstract ideas or technological improvements, finding that the features listed by Applicant in arguments 1-4 on pp. 27-28 are themselves abstract ideas representing organized human activity including fundamental economic practices and managing personal behavior or interactions between people without significantly more. MPEP 2106.05(a) provides guidance on determining whether a claimed invention directed to abstract ideas recites any improvements to the functioning of a computer or to any other technology or technical field that could save eligibility of the claimed invention. Here it is stated that:
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.

It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The Examiner finds that Applicant’s arguments on pp. 27-28 attempt to attribute technological improvements to the abstract ideas themselves, which as explained above is impermissible.
As explained by the Examiner on Pp. 2-3 of the Non-Final Rejection of 12/22/2021, "The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity in practicing social gambling wherein users can communicate and engage in public and private wagers while watching a sporting event.  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011."
	Argument 5) on p. 28 alleges that providing a third-party entity such as a governing body, analytics provider, gaming facility, financial instruction, or escrow agent for overseeing sports betting is a technological solution and improvement to technology.
	The Examiner respectfully disagrees, finding that mere data-gathering is an extra-solution activity that neither represents an improvement to a technology or a technological solution nor transforms the abstract ideas of the claimed invention into significantly more. This is the sort of "apply it" scenario that MPEP 2106.05(A), citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 cautions does not qualify as significantly more. 
	On p. 29, the Applicant alleges that 1) the apparatus of the invention comprising a programmed processor provides a technological solution and improvement to technology for allowing users to view or watch sport betting remotely, communicate to one another, be provided information, and provide information to other entities, for providing fair betting. 
	The Examiner respectfully disagrees, finding that the apparatus claimed, as discussed in the Non-Final Rejection of 12/22/2021, is a generic technological context in which to apply abstract ideas for organizing human activity, which itself cannot transform an abstract idea into significantly more. 
	On pp. 30-31, the Applicant alleges that 2) the apparatus receiving information regarding transmitted bets and processes this information, and conveying a confirmation message provides a technological solution and improvement to technology.
	The Examiner respectfully disagrees, again finding that data gathering, and furthermore the conveyance of nonfunctional descriptive material for informing a human being without affecting the function of a computing apparatus itself (printed matter), do not represent technological solutions or improvements to technology and furthermore lack the ability to transform claimed abstract ideas into significantly more.
	On pp. 31-32, the Applicant alleges that 3) a transmitter and 4) a receiver for transmitting and receiving information to and from a user's communication device represents a technological solution or improvement to technology.
	The Examiner respectfully disagrees, finding that a transmitter and receiver that are not claimed as having any novel structure or function, being used in a well-understood, routine and conventional way, do not represent a technological solution or improvement to technology. MPEP 2106.05(A) provides instructions for evaluating whether claim elements additional to the abstract ideas themselves amount to an inventive concept. Here it is noted that, 
	Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include: 
	i. Improvements to the functioning of a computer, e.g., a modification of conventional internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
	ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); 
[...]
	Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 
	i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
	ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))" In the instant case
	In the instant case, using a transmitter to transmit and a receiver to receive information does not modify conventional use of a computer to produce an improved computer, nor does it purport to modify a technological process in a technical field to produce an improvement thereto. Instead, it represents mere instructions to implement an abstract idea on a generic computer through routine and convention activities previously known in the industry.
	On pp. 32-33, the Applicant alleges that 5) an apparatus that process information in accordance with the claim provides a technological solution and improvement to technology for a third party entity. 
	As described above in the analysis of the transmitter and receiver components, the use of a generic computer to implement an abstract idea using generic computer functions that are well-understood, routine and conventional activities does not amount to an improvement to a technology or technical field, and in this case represents the "apply it" scenario that Alice explains fail to qualify as "significantly more". 
	Pp. 33-37 describes a conclusion by the Applicant that the limitations of claim 21 considered individually and as a whole integrate abstract ideas into a practical application and represent technological improvements to sports betting, gambling and online gambling platforms. The alleged evidence listed on pp. 35-37 for this conclusion amounts to conventional use of generic computing components to apply the abstract ideas for organizing human activity identified by the Examiner - allowing a user to view and place bets on sporting events using a computer, displaying nonfunctional descriptive material to inform the user absent any functional effect on the computer itself, and data gathering to inform third parties of data conveyed by the generic computing components. None of this amounts to significantly more than the claimed abstract ideas. 
On P. 39 of the Remarks, the Applicant cites and summarizes the court decisions of Trading Technologies, Bascom Global Internet Services, Amdocs Limited v. Openet Telecom, without explaining the significance or relevance of these court decisions to the subject matter eligibility analysis of the instant invention.
	The Applicant continues on P. 42 by alleging that claim 21 recites a "specialized and technologically improved computer and/or an improved on-line sports betting platform [...] which 1) provides a technological solution, and an improvement to technology". The evidence provided by Applicant for this allegation in the subsequent bullet points #'s 1-5 amounts to a list of claimed features that recite the abstract ideas for organizing human activity being applied by generic computing components through well-understood, routine and conventional activities and with the addition of extra-solution data gathering.
	Applicant argues in IB(1) on p. 45 that claims 21-40 contain "additional elements that amount to significantly more than the abstract ideas or any abstract idea, contain an inventive concept(s) and are patent eligible". PP. 45-48 reiterates the argument made previously that claim 21 is directed to a technological solution for allowing a user to watch a sporting event remotely, to communicate with other users, place bets on in-game events, be provided with information that is available to third parties, and to be provided a fair playing field. 
	As discussed above, the Examiner is not persuaded that generic computing components used to provide the abstract ideas identified by the Examiner through well-understood, routine and conventional use of such components establish any specific improvements to a technology or field such as would be achieved by modifying conventional use of a computer and/or modifying a technological process.
	Referring back to MPEP 2106.05(a), this section of the MPEP provides examples that the courts have indicated may show an improvement in computer functionality. Here it is stated that:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

And similarly, the MPEP provides examples that the courts have indicated may be sufficient to show an improvement in existing technology. These include:
Examples that the courts have indicated may be sufficient to show an improvement in existing technology include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).

To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

In the instant case, the Examiner finds that the claims fail to purport to improving computer capabilities or improvements to any other technology or technical field because any reference to the use of computers is to merely generic hardware performing routine and conventional prior art functions (a receiver receiving data, a transmitter transmitting data, etc.). The claims invoke computers merely as a tool to apply the claimed abstract ideas for organizing human activity. None of the examples provided by the courts for improving computer functionality are found in the instant claims. The claims also fail to recite details regarding how a computer aids the method or the significance of a computer to the performance of the method.
Pp. 48-52 of the Remarks again list the generic computing components of a processor, transmitter, receiver and extra-solution activity of data gathering and conveyance of non-functional descriptive material to inform users, none of which represents improvements to a field or technology or inventive concept or practical application of abstract ideas. The Examiner thus respectfully disagrees with Applicant's conclusion presented on pp. 52-53 that the claim limitations of claim 21 provide "significant technological improvements".
Pp. 53-54 of the Remarks cites Trading Technologies and Bascom Global Internet Services, again without explaining the significance or relevance of these court decisions to the subject matter eligibility analysis of the instant invention.
	For at least the above reasons, the Examiner maintains the 35 U.S.C. 101 rejection of claims 21-40 as being directed to abstract ideas without significantly more.
	Regarding the 35 U.S.C. 103 rejections, the Examiner respectfully disagrees with the Applicant’s argument presented on pp. 55-56 of the Remarks that the amendments presented in the claim set of 04/18/2022 overcomes the outstanding rejections. As discussed in the rejection of claim 21 below, the teaching reference of McCafferty teaches transmitting a report containing information on outcomes of bets to at least an analytics provider.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) methods for certain methods of organizing human activity, including fundamental economic practices (specifically, in the instant case, wagering) and managing personal behavior or relationships or interactions between people including social activities and following rules or instructions (specifically, in the instant case, organized human activity in practicing social gambling wherein users can communicate and engage in public and private wagers while watching a sporting event.) 
MPEP 2106.04(a) enumerates groupings of abstract ideas as including the two methods mentioned above, fundamental economic practices and managing personal behavior or relationships or interactions between people including social activities. MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.
Independent claim 21 recites the abstract ideas of:
allowing the first user to communicate with a second user of a plurality of users
allowing the first user to post comments or messages during the video broadcast of the sporting event
allows the first user to place a bet or to place any number of bets on an outcome… which occur during the sporting event
displaying information regarding an available bet or available bets…
providing information regarding a private bet or private bets offered by a first user or by a second user
allowing the first user to post a comment regarding suspected game fixing, match fixing, or cheating
The claimed ‘electronic forum’ and the communication means of text messaging and video or audio conferencing and the additional elements of confirmation messages are interpreted as establishing a generic technological field in which to apply the abstract ideas of the claim. 
The claimed receiving information regarding bets to be placed by users wherein the bets are transmitted from communication devices is interpreted as insignificant extra-solution activity in the form of data gathering. 
The claimed report generation is also interpreted as insignificant extra-solution activity in the form of data gathering.
The dependent claims recite extra-solution activity in the form of player-tracking components used for data gathering, which in the context of subject matter eligibility analysis of the parent claim is insignificant pre-solution activity, and further details of abstract ideas for bet placement and communication of messages to users. Dependent claims 38-40 also recite the use of Blockchain technology for processing bet outcomes, which is not integrated into the claimed invention as a whole and represents insignificant post-solution activity. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity
Following the guidance outlined in MPEP 2106.04(d), The Examiner determines that the judicial exception is not integrated into a practical application for at least the following reasons: 
a) The claims do not recite any specific improvements to the function of any computer(s) or to a field of technology. Independent claim 21 does not recite any software or hardware beyond some system having a processor. And no technological field is claimed as being improved. The additional hardware claimed in the dependent claims, including GPS/GNSS and optical cameras, are generic electronic components that are claimed as being used for data gathering purposes and are not integrated into the claimed invention and do not represent an improvement to a function of the computer of claim 21. 
b) No particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim (As described above, the addition of player tracking components are considered to be extra-solution activity because they are not used to implement the abstract ideas of claim 21 and are not integral to the ideas of claim 21).
c) There is no recited effectuation of a transformation or reduction of a particular article to a different state or thing.
d) There is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment (a digital forum) such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. An example that the Examiner finds instructive in determining that the instant claimed processor merely indicates a field of use or technological environment in which to apply the recited abstract ideas includes: FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); Here, the court found that specifying that the abstract idea of monitoring audit log data as relating to transactions or activities that are executed in a computer environment merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, the Examiner concludes that instant claims 21-40 merely limit the claimed abstract sports wagering step limitations to a generic computer environment.
Furthermore, the claims do not include additional elements that are sufficient to amount to an inventive concept for the same reasons that the claims are not integrated into a practical application - the claims do not recite any specific improvements to the function of any computer(s) or to a field of technology, no particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim, there is no recited effectuation of a transformation or reduction of a particular article to a different state or thing, and there is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379816 to Hayon in view of US 2014/0148238 A1 (Razor Sports, Inc.) (Hereinafter 'Razor Sports') and US 2017/0358173 to McCafferty.
Regarding claim 21, Hayon discloses a sports betting apparatus (Abstract, [0001]), comprising:
a processor ([0039], Fig. 1, game server), wherein the processor is specially programmed to provide an electronic forum ([0046], 'The Ul 20 may include the following elements: a live broadcast of a sporting event 21,...betting suggestion provided by the participant users, live chat...') is transmitted to and displayed via a display of, a first user communication device associated with a first user of a plurality of users ([0039], Fig. 1, user terminal devices 3 through 5),
wherein the electronic forum provides or transmits a video broadcast of a sporting event to the first user communication device ([0046], 'The Ul 20 may include the following elements: a live broadcast of a sporting event 21)
wherein the electronic forum allows the first user to communicate with a second user of the plurality of users via text messaging and via video conferencing or audio conferencing ([0012] describes that, 'each of the one or more players is participant in the wagering game via an interactive media guidance application adapted to run on a terminal device and to further communicate with the game server. The terminal device...is capable of communicating with the other terminal devices and/or the game server', [0016] describes that, ‘The user interface may further comprise live chat for allowing the interaction between the participant players’ (emphasis added) and [0046] describes the ‘live chat’ functionality of his sports wagering application, [0047] describes that, 'each participant user 31-33 is provided with its own terminal device (e.g., tablet, PC, or any other equipment provided with the guidance application and is capable of communicating with the other terminal devices and/or the computer system of the dealer 22)’), allows the first user to post comments or messages in the electronic forum during the video broadcast of the sporting event ([0046], ‘live chat’), 
allows the first user to place a bet or to place any number of bets on an outcome, outcomes, an event, or events, of or which occur during the sporting event ([0043] describes generating and presenting betting events to participants and [0046] describes providing a 'betting suggestion provided by the participant users'),
 displays information regarding an available bet or available bets, betting odds, changes in betting odds, or analytics information, before, during the video broadcast of the sporting event ([0043] describes betting events, an 'outcome of the betting event, scores (i.e., win)', 'a betting event can be automatically generated and presented to the participants in form of a question that asks them whether team A will score a goal in the next 3 minutes', also see Fig. 2 which illustrates UI elements including a “next bet – corner in 30 seconds? yes/no” and “bet suggestions,” and re: “analytics information,” [0046] describes providing ‘statistics’ and Fig. 2 displays a players rank 23 and statistics 25),
 and allows the first user to post a comment regarding suspected game fixing, match fixing, or cheating involving the sporting event (Because claim 21 is an apparatus claim and because this limitation does not specify any particular structural adaptation or specialized computer programming required to allow a comment posted to being “regarding suspected game fixing…”, Hayon, which includes a ‘live chat’ feature, meets this limitation.)
wherein the apparatus receives information regarding a bet to be placed by or for the first user on or regarding the sporting event, wherein the information regarding the bet is transmitted from the first user communication device or from a second user communication device associated with the first user, wherein the apparatus processes information for placing the bet on or regarding the sporting event ([0034] describes the invention wherein, “The wagering game suggested by the present invention is described that can be played by a plurality of participant users over wide area network (e.g., the Internet) via any applicable platforms such as set-top boxes, smart-phones, personal computers, tablets, and the like. The wagering game involves a series of opportunities to wager on events associated with a live or determinate sporting event, such as a soccer, basketball or football game.
[0037], the invention is practiced wherein a user operates a client device such as a smart phone which is communicatively coupled to a network wherein tasks are provided by remote processing devices)
a transmitter, wherein the transmitter transmits the electronic forum to a user communication device ([0012], 'each of the one or more players is participant in the wagering game via an interactive media guidance application adapted to run on a terminal device and to further communicate with the game server. The terminal device is selected from the group consisting of: set-top-box, smart TV, personal computer, computer based mobile device, or any other equipment provided with the guidance application and is capable of communicating with the other terminal devices and/or the game server1, [0018], 'at least one processor in a game server', and [0043], 'as the sporting event progresses in real-time, more betting events are presented to participants by the system'); and
a receiver, wherein the receiver receives information transmitted from the user communication device ([0018], 'at least one processor in a game server1, [0043], 'responses (predicted outcomes) of the participants are received by the system'),
wherein the apparatus processes information regarding an outcome of a bet on the sporting event and determines if the bet is a winning bet or a losing bet ([0043] describes that, 'A player who is able to predict the outcome of the betting event, scores (i.e., win)’, 'responses (predicted outcomes) of the participants are received by the system, scored in near real-time based on analytics extracted from game administrator or from other live digitized information feed of the sporting event, and finally the players are ranked by the system').
Although Hayon teaches the same inventive concept substantially as claimed, Hayon is silent as to whether a bet confirmation message containing a link to the forum is output to the user terminal. Hayon also does not specifically contemplate generating a report containing information regarding bets placed and outcomes of bets placed, wherein the report is transmitted to a sport governing body, a governmental entity, a gaming facility, an analytics provider, a financial institution, or an escrow agent.
Razor Sports discloses an analogous sports betting apparatus that generates a bet confirmation message ([0024]) containing: information regarding the date and time of the bet, the amount of the bet, the date and time of the sporting event ([0044], 'sporting event specific selections and wagers relating to the specific sporting event', 'If the user is on site and the electronic communications device is equipped to do so, it then generates a ticket or other form of receipt confirming the user's selections and wagers', Fig. 5 #.s 505, 510, 511, [0049] and [0055], confirmation page, Fig. 2C, Transaction Confirmed Page 170), and a link to the electronic forum ([0070], 'once the requested information on the registration page has been provided and transmitted, and the underlying transaction has been approved and accepted, the user can access the game page via the gaming server. In preferred embodiments, the user clicks on a .play, button which accesses the game page if the above requirements have been met').
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the system of Hayon to include a bet confirmation message as taught by Razor Sports because it would be desirable for a user to receive a visible verification of the user’s betting choices ([0049]).
McCafferty is an analogous networked, social sports wagering prior art reference ([0020] describes that an aspect of the betting system comprises users broadcasting bet offers, accepting bet offers, or sharing aspects of bets using social Media.  Figs. 3 and 7-23 illustrate a contemplated UI for the invention of the disclosure, which includes a forum where users can invite one or more other participants to bet, publicly share text and graphical messages regarding current, proposed or completed bets, engage in private betting and messaging with other users, and view statistics regarding the performance of users in the betting forum such as number of bets created, number of bets accepted, number of bets completed. [0022] also describes that the electronic forum can comprise a leaderboard 122 to enable users to sort and track past betting data and compare it with all users of the betting system.). McCafferty teaches generating a report containing information regarding bets placed and outcomes of bets placed, wherein the report is transmitted to a sport governing body, a governmental entity, a gaming facility, an analytics provider, a financial institution, or an escrow agent – see [0065] of McCafferty, which describes, "The self-arbitrating betting system includes a bet reputation system for reporting, and tracking user reputation." and [0066], "FIG. 21 shows mobile device screen shots of the use of the bet reputation system […] Screen 2002 is a bet friend's user interface that displays friends' names with their reputation rating below their name. In an embodiment, the rating is indicated by the number of stars shown below the name." Note in particular that, "If a user wants more information on the reputation rating of a friend they can select the friend details and be shown how many bets the user has created, accepted, completed and how many have resulted in draws" This teaches, at a minimum, sending a report to a computer associated with an analytics provider.
It would have been further obvious to one having ordinary skill in the art at the time of the invention that Hayon could have generated reports that included information about user’s betting history and posted this information to an analytics provider as taught by McCafferty without causing any unexpected results. The motivation to do so would be to allow users of Hayon, which has a social atmosphere, to become more familiar with other users.
Re claims 30-32, 36, 37, refer to the discussion of Razor Sports’ teaching of a bet confirmation message in the rejection of claim 21 above. Regarding the claimed limitation of a “sporting event message” and a link to the electronic forum in claim 32, a sports wagering bet confirmation message taught by Razor Sports meets the limitation of a sporting event message, and as noted above the bet confirmation message can include a link back to the forum. 
Re claim 33, Hayon describes in [0046] that the UI 20 includes a live broadcast of a sporting event and describes in [0037] that computing can be distributed in his system. It would have been an obvious matter of design choice to one having ordinary skill in the art where a distributed computer was located because one would have expected Hayon to function equally well regardless of the location of a distributed computer, and the claim does not bring to light that the claimed location solves a particular problem or serves a purpose or provides a stated advantage. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of KR100529221B1.
Re claim 35, Although Hayon as modified by Razor Sports and McCafferty teaches the same inventive concept substantially as claimed, the Hayon-Razor Sports-McCafferty combination does not specifically contemplate providing a lottery ticket purchase interface in addition to the taught live sports wagering UI. KR100529221B1 is an analogous prior art reference in networked, digital wagering that teaches it was known in the art for the same system to provide both lottery purchase and sports wagering through the networked digital device and interface – see the Abstract of KR100529221B1. It would have been obvious to one having ordinary skill in the art at the time of the invention that the system of Hayon-Razor Sports-McCafferty could also have sold digital lottery tickets as taught by KR100529221B1 without causing any unexpected results. The motivation would be to provide a broader array of betting options to a user of the system. 
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty further in view of US 2020/0213329 A1 to Simons.
Re claims 38-39, Although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, the Hayon-Razor Sports-McCafferty combination does not go into detail as to whether cryptocurrency wallets are supported by his system and as such lacks mention of Bitcoin or Ethereum. Simons is an analogous prior art reference in the art of sports wagering involving the use of blockchain ([0102] of Simons describes that an external event used to gamble on can be the “outcome of sporting events”, refer also to [0168], [0191]. Simons teaches that it was known in such an application that Bitcon and Ethereum digital wallets are known forms of cryptocurrency usable by players for digital betting in [0023]. It would have been obvious to one having ordinary skill in the art that the teaching reference of Hall, which admittedly supports cryptocurrency for making and paying out bets, could have used Bitcoin or Ethereum digital wallets as taught by Simons without causing any unexpected results because these are well-known forms of cryptocurrency.
Re claim 40, Simons also teaches the use of smart contracts.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715